Citation Nr: 0919546	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-38 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the RO in Oakland, 
California that denied service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss which 
was neither incurred in nor aggravated by active service.

2.  The Veteran does not have tinnitus as a result of his 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in March 2005 and March 2009 letters 
and the claims were readjudicated in a March 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports.  Although the Veteran stated 
in January 2008 that he planned to submit additional 
evidence, he has not done so.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss based on in-service 
noise exposure during combat service in Vietnam.  In this 
regard, the Board notes that the Veteran's DD Form 214 
reflects that he was awarded the Combat Infantryman Badge.  
Exposure to loud noise is consistent with the circumstances, 
conditions, or hardships of combat.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  In light of the Veteran's proven 
combat exposure, the Board finds that he was exposed to 
acoustic trauma in service.

On induction medical examination in November 1965, the 
Veteran's ears were listed as normal.  Audiometric testing 
was not performed.  On separation medical examination in 
December 1967, the Veteran's ears were listed as normal.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, and 4,000 
hertz as 25, 20, 20, and 15, respectively, in the right ear, 
and as 25, 20, 20, and 15, respectively, in the left ear 
(converted to current ISO standards).  

The Veteran's service treatment records including his 
induction physical examination in and his separation physical 
examination contain no evidence of complaints, treatment, or 
diagnosis for bilateral hearing loss or tinnitus.  Moreover, 
the service treatment records demonstrate the presence of 
essentially normal hearing bilaterally.

The Veteran's medical records are negative for hearing loss 
for approximately three decades after separation from 
service.  Private medical records dated in 1996 from P.J.M., 
a clinical audiologist, reflect treatment for bilateral 
hearing loss.  By a letter dated in October 1996, P.J.M. 
noted that the Veteran presented with complaints of 
difficulty communicating in group situations.  The Veteran 
denied symptoms of pressure, fullness, ringing or 
unsteadiness, and gave a history of noise exposure in Vietnam 
and also reported working for many years around heavy 
equipment.  Audiometric testing was performed, and the 
audiologist diagnosed mild sloping to moderately severe 
bilateral symmetric high frequency sensorineural hearing 
loss.  He opined that the test results were consistent with 
the Veteran's history of noise exposure.  By a letter dated 
in December 1996, Dr. M. indicated that the Veteran had been 
fitted with hearing aids.

The Board notes that the private hearing evaluation reports 
included with Dr. M.'s letters are in a format that is 
incompatible for VA rating purposes.  Specifically, the 
reports included audiometric findings of puretone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).

At an April 2005 VA examination, the Veteran complained of 
hearing loss.  He denied having tinnitus.  He gave a history 
of noise exposure in service, as well as a history of 
occupational noise exposure, including farm tractors prior to 
service, and current occasional chain saw use, with ear 
muffs.  Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 30, 45 70, 65, and 65, respectively, in the 
right ear, and as 35, 35, 65, 70, and 65, respectively, in 
the left ear.  The examiner diagnosed bilateral mild 
sensorineural hearing loss through 1000 hertz, then hearing 
notches to a severe loss at 2000 hertz.  In a July 2005 
addendum, the examiner noted that she had reviewed the 
Veteran's claims file, and that his hearing was within normal 
limits through 4000 hertz upon separation from service.  She 
opined that it was less likely than not that his military 
noise exposure was contributory to his current hearing loss.  
Tinnitus was not diagnosed.

Varying statements are of record from the Veteran as to his 
history of post-service noise exposure.  In a March 2005 VA 
psychiatric examination, the Veteran reported working as a 
truck driver and backhoe operator.  By a statement dated in 
May 2006, the Veteran gave a history of significant noise 
exposure in service, and also reported the following post-
service noise exposure:  truck driver and equipment operator 
from 1968 to 1979 (with hearing protection), self-employed 
with a 10-wheel dump business from 1979 to 1983 (hearing 
protection worn on construction sites), ranch manager from 
1983 to 2001 (he enforced hearing protection when necessary), 
and truck driver from 2001 to the present (hearing protection 
worn on construction sites).  By a statement dated in July 
2006, the Veteran said he did not recall having any hearing 
tests upon separation from service.

Hearing Loss

Based on the recent audiometric findings, the Board finds 
that the Veteran has a current bilateral hearing loss 
disability as defined by VA (see 38 C.F.R. § 3.385).  The 
issue remains whether service connection is warranted for 
bilateral hearing loss.

Evidence in support of the claim includes statements by the 
Veteran to the effect that he incurred hearing loss, the fact 
that the Veteran was exposed to combat acoustic trauma in 
service, and evidence showing that his high frequency hearing 
loss is consistent with noise-induced hearing loss.

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for diagnosis of 
hearing loss.  Moreover, there is no medical evidence of 
bilateral hearing loss for many years after separation from 
service.  The first documented hearing loss was in 1996, 
approximately 30 years after service.  The examiner did not 
causally link the current hearing loss to service or to 
events therein.  Moreover, the 1967 audiology examination 
documents essentially normal hearing.  Additionally, the VA 
examiner opined that the current bilateral hearing loss was 
not linked to service.

There is no medical evidence linking the Veteran's current 
bilateral hearing loss with service.  The Board notes that 
the Veteran's exposure to in-service acoustic trauma is 
conceded.  However, none of the evidence on file specifically 
links the Veteran's bilateral hearing loss with service.  The 
private audiology reports do not include any opinion that the 
current hearing loss is, in fact, causally related to 
acoustic trauma in service.

The Veteran is competent to report that he experiences 
hearing loss.  However, he cannot provide a competent opinion 
that his hearing loss is causally related to noise exposure 
in service.  The evidence of the passage of so many post-
service years before documentation of hearing loss along with 
normal findings on the 1967 audiology examination contradict 
his assertions that he has had hearing loss since separation 
in 1968, and, therefore, the statements that he has had a 
continuity of symptomatology since service are not credible 
and carry no probative weight.  See Buchanan v. Nicholson, 
supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  The VA examiner is competent to render such an 
opinion.  Moreover, she reviewed the file, including prior 
relevant examinations and provided a reason for her 
conclusion.  The examination was adequate and the examiner's 
conclusion carries much probative weight.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In summary, the record fails to show competent and probative 
evidence of bilateral hearing loss in service or for many 
years thereafter, and the preponderance of the evidence is 
against a finding that the condition is due to or aggravated 
by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Initially, the Board notes that on both private and VA 
hearing examinations, the Veteran has denied having tinnitus 
symptoms.  There is no medical evidence in the file that the 
Veteran currently has tinnitus.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the Veteran has contended that he has 
tinnitus, service connection for tinnitus is not warranted in 
the absence of proof of a current disability.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, and the appeal must therefore be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


